t c summary opinion united_states tax_court aurora duque balino petitioner v commissioner of internal revenue respondent docket no 14374-03s filed date aurora duque balino pro_se a gary begun for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the issue for decision is whether petitioner is entitled to itemized_deductions for unreimbursed employee_expenses and other miscellaneous deductions alternatively if petitioner is not entitled to deduct the claimed other miscellaneous deductions as other miscellaneous deductions the court must decide whether such expenses are deductible as medical_expenses some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner is a citizen of and a resident of windsor ontario canada she is employed in the united_states at detroit michigan petitioner is a registered nurse and during the year at issue was employed by a hospital in detroit petitioner also worked for a home health care agency and performed certain medical services by visiting patients at home those services were performed in the detroit metropolitan area petitioner was an employee in both endeavors and received forms w-2 wage and tax statement from her employers for the year the income from both sources was reported on petitioner’s federal_income_tax return for and none of that income is at issue the 2in the notice_of_deficiency there was one income adjustment of dollar_figure which petitioner reported on her return as continued issues for decision are petitioner’s entitlement to itemized_deductions for job expenses and other miscellaneous deductions because petitioner is not a citizen of and does not reside in the united_states but earns income in the united_states she is required to file income_tax returns for the income she earns in the united_states as a nonresident_alien the income_tax form for such taxpayers is form 1040nr u s nonresident_alien income_tax return petitioner filed a timely return for on that return she reported wage and salary income of dollar_figure taxable state and local income_tax refunds of dollar_figure and total income of dollar_figure she also reported tax-exempt_interest income of dollar_figure see supra note petitioner’s return also included a schedule a itemized_deductions on which she claimed deductions totaling dollar_figure the schedule a for form 1040nr differs from the schedule a for form_1040 income_tax returns for u s citizens most notably schedule a for form 1040nr makes no provision for deduction of medical_expenses although schedule a for form 1040nr allows deductions for state and local_taxes charitable_contributions job expenses casualty and theft losses and most other miscellaneous deductions continued tax-exempt_interest in the notice_of_deficiency respondent determined that the interest was includable in gross_income at trial counsel for respondent conceded that adjustment on her federal_income_tax return petitioner claimed schedule a itemized_deductions as follows state and local_taxes dollar_figure gifts to u s charities big_number job expenses most other miscellaneous deductions after the sec_67 limitation big_number other miscellaneous deductions total dollar_figure in the notice_of_deficiency respondent disallowed the dollar_figure for job expenses and the dollar_figure for other miscellaneous deductions totaling dollar_figure the basis for the disallowance was petitioner’s failure to substantiate the amounts claimed the dollar_figure for other miscellaneous deductions was additionally disallowed for the reason that those expenses were in fact medical_expenses and medical_expenses are not allowed as an itemized_deduction by nonresident_aliens as noted above the schedule a for form 1040nr does not include provision for deduction of medical and dental expenses on schedule a for job expenses and most other miscellaneous deductions petitioner claimed the following licenses dollar_figure out-of-town conferences big_number books journal sec_120 uniforms shoes socks support hose medical devices tools big_number windsor-detroit tunnel fees long distance telephone calls total prior to the sec_67 limitation dollar_figure the determinations reflected by the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to establish that the determinations are incorrect rule a 290_us_111 sec_162 allows a deduction for ordinary and necessary business_expenses paid during the taxable_year in carrying_on_a_trade_or_business a trade_or_business includes the trade_or_business of being an employee 54_tc_374 section 600l provides in pertinent part every person liable for any_tax shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe section l 600l-l a income_tax regs provides in pertinent part that any person subject_to tax under subtitle a of the code shall keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax moreover even if books_and_records are maintained by the sec_7491 modifies this general_rule and in some instances shifts the burden to the commissioner in this case the burden does not shift to respondent because petitioner did not fulfill the requirement of sec_7491 which among other requirements requires that the taxpayer maintain records to substantiate expenses claimed taxpayer a mere bookkeeping entry of the item does not suffice without proof of further substantiation 49_tc_153 affd 409_f2d_1077 7th cir petitioner produced no books_and_records receipts or any other documentation to substantiate these expenses she testified that although she received receipts for many of the expenses claimed at the time of purchase she did not retain such receipts nor did she maintain books_and_records of her expenses the court notes that even if petitioner had substantiated her expenses some of the expenses claimed are not deductible for example the dollar_figure claimed for windsor-detroit tunnel fees likely was incurred as petitioner’s expenses in commuting to and from her home and her places of employment commuter expenses are considered personal expenses and are not deductible sec_262 the court also recognizes however that petitioner incurred deductible expenses for which she may not have been reimbursed such as long-distance telephone calls licenses and dues as a registered nurse fees for conferences she may have been required to attend uniforms certain equipment other medical devices and items of that nature the court is satisfied that petitioner incurred such expenses the court is empowered to make an allowance for such expenses in as close an approximation as we can bearing heavily if we choose upon the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court therefore allows petitioner a deduction of dollar_figure for such employee-related expenses with respect to the other miscellaneous deductions petitioner claimed dollar_figure of which dollar_figure was for prescription eyeglasses and dollar_figure was for a glucometer strips and lancets respondent disallowed the dollar_figure for two reasons lack of substantiation and the items were personal medical devices and therefore were medical_expenses respondent avers that medical and dental expenses are not allowable itemized_deductions to taxpayers who are nonresident_aliens as noted earlier schedule a for use with form 1040nr does not provide for deduction of medical and dental expenses petitioner is a diabetic and the items she claimed as other miscellaneous deductions on her return were all prescribed by her doctor for her diabetic condition although petitioner presented no documentation to establish the amount she paid for the items described the court is satisfied that petitioner incurred and 4although the court is allowing a deduction of dollar_figure for employee-related expense no portion of that amount is to be construed as an allowance of a deduction for expenses that require substantiation under sec_274 and or 280f d a which include generally such expenses as travel away from home entertainment gifts and expenses relating to the use of listed properties and cellular telephones or other similar telecommunications equipment paid those expenses those expenses however do not constitute other miscellaneous deductions and in fact are medical_expenses as respondent argues sec_873 provides generally that in the case of a nonresident_alien deductions are allowed only if and to the extent that such expenses are connected with income that is effectively connected with the conduct_of_a_trade_or_business within the united_states with the apportionment and allocation of the allowable deductions as provided by regulations additionally sec_873 provides exceptions to the general_rule of sec_873 and allows deductions for certain expenses that are not effectively connected with a trade_or_business_within_the_united_states the allowable deductions are casualty and theft losses under sec_165 charitable_contributions under sec_170 and personal exemptions under sec_151 medical and dental expenses_incurred by a nonresident_alien are not included as an exception to the general_rule that is why therefore schedule a for form 1040nr does not provide for deduction of medical and dental expenses the job expenses and most other miscellaneous deductions although not specified as being deductible under sec_873 are nonetheless deductible under sec_873 because such expenses are effectively connected with the conduct_of_a_trade_or_business within the united_states therefore with respect to the disallowed other miscellaneous deductions of dollar_figure respondent is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
